[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION RE MOTION FOR SUMMARY JUDGMENT
The plaintiff, Michael P. Rhodes, and the defendant, Jennifer Codianne, claim that they have a defense to the motion for summary judgment but cannot present facts essential to justify their opposition at this time because further discovery is CT Page 4181 required. Practice Book § 382.
Accordingly, the motion for summary judgment is denied.
D. Michael Hurley, Judge Trial Referee